CORRECTED ACTION
1.	Original claims 1, 31, 36, 39 and 40 were previously allowed in the Notice of Allowability mailed October 4, 2021.  Original claim 31 depends from original claim 27, which has been cancelled. This communication serves to correct the dependency of claim 31.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
	ORIGINAL CLAIM 31, please change the dependency from claim 27 to claim 1.

REASONS FOR ALLOWANCE
4.	Claims 1, 31, 36, 39 and 40 remain allowable over the prior art as renumbered claims 1-5.   
	The following is an examiners statement of reasons for allowance:
	This invention relates to novel method of acutely treating a migraine headache with or without aura, comprising administering an effective dose of a pharmaceutical composition comprising DHE mesylate to a subject with a migraine headache via a manually actuated metered-dose propellant-driven intranasal delivery device, wherein the effective dose comprises 1.45 mg of DHE mesylate administered as two divided doses of one spray per nostril without requiring a delay between doses.  Methods of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611